Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 3, 4, 8 – 12, and 15 – 18 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyyappan et al. (US Patent 10,210,498 B1) in view of Zhao et al. (US PGPub 2020/0110835 A1).
In regards to claim 1, Meyyappan discloses a diagnostics system comprising: 
In regards to:
one or more processors; and
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the diagnostics system to perform operations comprising:
(Fig. 1)
[…];
receiving a description of a current issue from a user, the current issue at least partially matching at least one of the plurality of issues, the current issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
[…];
determining a complexity associated with resolving the current issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining the user's ability to perform activities to resolve the current issue based on one of the user profile, the dialog, and the complexity associated with resolving the current issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
[…], determining a level of support (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
facilitating resolution of the current issue, wherein resolution of the current issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether assistance can be provided by facilitating a dialog with the user, as well as training a machine learning classifier to classify issues.
To be more specific, Meyyappan fails to explicitly disclose:
training a machine learning classifier to classify a plurality of issues;
facilitating a dialog with the user, the dialog being one of:  communicated through a chatbot; communicated through a mobile app; communicated through a graphical user interface; and communicated, by a customer service agent or technician, based on language suggested by the diagnostic system;
based at least in part on the machine learning classification and the dialog, determining a level of support.
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also train a machine learning system to learn how to classify an issue so that the system can provide assistance to a user by facilitating a dialog with the user.  Zhao teaches that machine learning can be trained in order to analyze a user’s query and identify the issue that the user is having so that the particular issue can be resolved.  Additionally, Zhao teaches that another well-known approach to resolving an issue is to have a dialog with the user as this provides a next level of interaction with the user that allows the system to better understand the problem that the user is having so that the problem can be resolved.  Zhao teaches that training a machine learning system to interact with a user to identify and resolve issues brings the advantages of cost savings and a sense of achievement for the person completing the DIY project.  Moreover, by training the system to identify and classify reported issues a user is able to report a problem using natural language, thereby increasing the understanding of the problem and its resolution for both the user and the system, as well as understanding the capabilities of a user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information about the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 19, 20, 34, 35, 37, 41, 52, 56, 57, 63, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize train a machine learning system to classify and identify issues in order to facilitate a dialog with a user requesting assistance, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user, while also providing cost savings and a sense of achievement for the person completing the DIY project.
In regards to claim 2, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising providing the determined level of support to the user (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23; Zhao – ¶ 20, 48, 56, 57 wherein the system provides the appropriate level of support to the user).  
In regards to claim 3, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising classifying the current issue, wherein determining a complexity associated with resolving the current issue is based on the classification of the current issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 4, the combination Meyyappan and Zhao discloses the diagnostics system of claim 3, the operations further comprising generating a question to ask the user to assist in classifying the current issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 5, the combination Meyyappan and Zhao discloses the diagnostics system of claim 4, the operations further comprising receiving an answer to the question from the user (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 6, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 7, the combination Meyyappan and Zhao discloses the diagnostics system of claim 6, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, and one of a remote technician level and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).  
In regards to claim 8, the combination Meyyappan and Zhao discloses the diagnostics system of claim 1, the operations further comprising identifying the user's history of interactions with the diagnostics system, wherein determining the user's ability to perform activities to resolve the current issue is further based on the user's history of interactions with the diagnostics system (Zhao – ¶ 56 wherein the system stores and refers to previous DIY projects completed by the user).  
In regards to claim 9, Meyyappan discloses a method comprising: 
[…];
receiving, by a diagnostics system, a description of a current issue from a user, the current issue at least partially matching at least one of the plurality of issues, the current issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying, by the diagnostics system, a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
[…];
determining, by the diagnostics system, a complexity associated with resolving the issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining, by the diagnostics system, the user's ability to perform activities to resolve the issue based on one of the user profile, the dialog, and the complexity associated with resolving the current issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
[…], determining, by the diagnostics system, a level of support (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
resolving the current issue, wherein resolution of the current issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether assistance can be provided by facilitating a dialog with the user, as well as training a machine learning classifier to classify issues.
To be more specific, Meyyappan fails to explicitly disclose:
training a machine learning classifier to classify a plurality of issues;
facilitating a dialog with the user, the dialog being one of:  communicated through a chatbot; communicated through a mobile app; communicated through a graphical user interface; and communicated, by a customer service agent or technician, based on language suggested by the diagnostic system;
based at least in part on the machine learning classification and the dialog, determining a level of support.
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also train a machine learning system to learn how to classify an issue so that the system can provide assistance to a user by facilitating a dialog with the user.  Zhao teaches that machine learning can be trained in order to analyze a user’s query and identify the issue that the user is having so that the particular issue can be resolved.  Additionally, Zhao teaches that another well-known approach to resolving an issue is to have a dialog with the user as this provides a next level of interaction with the user that allows the system to better understand the problem that the user is having so that the problem can be resolved.  Zhao teaches that training a machine learning system to interact with a user to identify and resolve issues brings the advantages of cost savings and a sense of achievement for the person completing the DIY project.  Moreover, by training the system to identify and classify reported issues a user is able to report a problem using natural language, thereby increasing the understanding of the problem and its resolution for both the user and the system, as well as understanding the capabilities of a user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information about the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 19, 20, 34, 35, 37, 41, 52, 56, 57, 63, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize train a machine learning system to classify and identify issues in order to facilitate a dialog with a user requesting assistance, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user, while also providing cost savings and a sense of achievement for the person completing the DIY project.
In regards to claim 10, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising providing the determined level of support to the user to resolve the current issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23; Zhao – ¶ 20, 48, 56, 57 wherein the system provides the appropriate level of support to the user).  
In regards to claim 11, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising classifying the current issue, wherein determining the complexity associated with resolving the current issue is based on the classification of the current issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 12, the combination Meyyappan and Zhao discloses the method of claim 11, further comprising generating a question to ask the user to assist in classifying the current issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 13, the combination Meyyappan and Zhao discloses the method of claim 9, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 14, the combination Meyyappan and Zhao discloses the method of claim 13, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, and one of a remote technician level and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).  
In regards to claim 15, the combination Meyyappan and Zhao discloses the method of claim 9, further comprising identifying the user's history of interactions with the diagnostics system, wherein determining the user's ability to perform activities to resolve the current issue is further based on the user's history of interactions with the diagnostics system (Zhao – ¶ 56 wherein the system stores and refers to previous DIY projects completed by the user).  
In regards to claim 16, Meyyappan discloses a method comprising: 
[…];
receiving, by a diagnostics system, a description of a current issue from a user, the current issue at least partially matching at least one of the plurality of issues, the current issue comprising one of potential damage to a home or office, actual damage to the home or office, potential damage to an appliance of the home or office, and actual damage to the appliance of the home or office (Fig. 1; Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency.  For example, a component may degrade over time, thereby causing a reduction in operational efficiency (e.g., energy usage) without becoming completely non-functional.  The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”;  See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”;  Col. 2 – 3 Lines 66 – 11; Col. 7 Lines 28 – 43 wherein the issue is with regards to an appliance located in a home.;  See also, Col. 3 Lines 35 – 46
In other words, the smart appliance notifies the user that there is an issue and it is up to the user to send to the central system that there is an issue with their smart appliance.; Additionally, the Examiner asserts that whether the issue is home or office related is simply directed to non-functional descriptive subject matter that is describing an environment of use and does not further limit or alter the steps of the claimed invention or its end result.); 
identifying, by the diagnostics system, a user profile associated with the user (Col. 3 – 4 Lines 54 – 19 wherein the system identifies the user’s account); 
[…];
[…];
determining, by the diagnostics system, a complexity associated with resolving the current issue (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the system determines the complexity of resolving the issue); 
determining, by the diagnostics system, the user's ability to perform activities to resolve the current issue based on one of the user profile, the dialog, and the complexity associated with resolving the current issue (Col. 7 Lines 15 – 27 wherein the system determines the user’s ability to perform the activity necessary to resolve the issue based the complexity of the issue and information known about the user, e.g., only a professional would have the specialized skills or tools to resolve the issue); 
[…],determining, by the diagnostics system, a level of support (Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is based on the ability of the user to perform the activities to resolve the issue); and
resolving the current issue, wherein resolution of the current issue comprises one of: preventing damage to the home or office; repairing damage to the home or office; preventing damage to the appliance of the home or office; and repairing damage to the appliance of the home or office (Col. 2 Lines 29 – 65 wherein a system in communication with a smart appliance and user receives a description of a home-related issue.  Specifically, “…the user may approve the service event via a smart appliance payment application operating on a user device.  The smart appliance, in cooperation with the smart appliance payment system and third-party computing systems, may schedule the service event.”…”In addition, by automatically detecting operations issues and facilitating service events, the smart appliance payment system is capable of detecting operations issues before they become worse, thereby reducing potential downtime due to the operational issues and minimizing drops in efficiency. … The smart appliance payment system may automatically detect and facilitate repair of such an issue, while the same issue may go undetected in conventional systems.”; See also Col. 7 – 8 Lines 28 – 38 “…information relating to an operational issue of a smart appliance 102 is received by the smart appliance payment system 116 from the smart appliance 102.  The information received at 202 may include operational data from the smart appliance 102, or may include an identification of the operational issue that has been self-diagnosed by the smart appliance 102.” “…it is determined whether the service event is professional or DIY.” “…the user can select whether the service event is professional or DIY.”  “…the user may be prompted to select whether the user would like to pursue the DIY service event option or the professional service event option.”).
Meyyappan discloses a system and method for assisting a user with a technical issue and determines whether the issue can be resolved by the user or a service professional is needed.  Although Meyyappan discloses that the system accesses the user’s account and that the determination is based on the user’s mechanical acumen, tools, budget, and etc., Meyyappan fails to explicitly disclose whether assistance can be provided by facilitating a dialog with the user, as well as training a machine learning classifier to classify issues.
To be more specific, Meyyappan fails to explicitly disclose:
training a machine learning classifier to classify a plurality of issues;
facilitating a dialog with the user, the dialog being one of:  communicated through a chatbot; communicated through a mobile app; communicated through a graphical user interface; and communicated, by a customer service agent or technician, based on language suggested by the diagnostic system;
wherein the dialog includes at least one question generated by the diagnostic system;
based at least in part on the machine learning classification and the dialog, determining a level of support.
However, Zhao, which is also directed towards providing DIY support, discloses that it is old and well-known in the art to not only determine the capabilities of the user in order to determine the level of assistance in a DIY situation, but to also train a machine learning system to learn how to classify an issue so that the system can provide assistance to a user by facilitating a dialog with the user.  Zhao teaches that machine learning can be trained in order to analyze a user’s query and identify the issue that the user is having so that the particular issue can be resolved.  Additionally, Zhao teaches that another well-known approach to resolving an issue is to have a dialog with the user as this provides a next level of interaction with the user that allows the system to better understand the problem that the user is having so that the problem can be resolved.  Zhao teaches that training a machine learning system to interact with a user to identify and resolve issues brings the advantages of cost savings and a sense of achievement for the person completing the DIY project.  Moreover, by training the system to identify and classify reported issues a user is able to report a problem using natural language, thereby increasing the understanding of the problem and its resolution for both the user and the system, as well as understanding the capabilities of a user.  Specifically, Zhao discloses a knowledgebase that stores information, “such as the contextual information regarding a current DIY project being completed by the user, previous DIY projects completed by the user, an age of the user, a skill level of the user, a list of tools that the user has access to.”  One of ordinary skill in the art would have found it advantageous to store and use this information about the user as it “can be used to personalize answers to be specific to the current DIY project context and/or specific to the user.”
(For support see: ¶ 19, 20, 34, 35, 37, 41, 52, 56, 57, 63, 65)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the user assistance system and method of Meyyappan to utilize train a machine learning system to classify and identify issues in order to facilitate a dialog with a user requesting assistance, as taught by Zhao, as this would provide a more personalized experience for the user that would result in providing the proper level of assistance for the user, while also providing cost savings and a sense of achievement for the person completing the DIY project. 
In regards to claim 17, the combination Meyyappan and Zhao discloses the method of claim 16, further comprising receiving an answer to the question from the user, wherein the received answer assists in classifying the current issue (Meyyappan – Col. 8 Lines 6 – 23 wherein the system asks (prompts) the user to classify the issue as DIY or professional service and provide a response; Zhao – ¶ 20, 41, 44 wherein the knowledgebase is based on a question and answer process for determining the specific nature of the issue in order to determine the level of assistance to provide the user).  
In regards to claim 18, the combination Meyyappan and Zhao discloses the method of claim 16, wherein determining the complexity associated with resolving the current issue is based on the classification of the current issue (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the issue is classified according to DIY or professional assistance, level of complexity, and capabilities of the user).  
In regards to claim 19, the combination Meyyappan and Zhao discloses the method of claim 16, wherein the level of support is determined from a plurality of levels of support (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like).  
In regards to claim 20, the combination Meyyappan and Zhao discloses the method of claim 16, wherein the plurality of levels of support include a do-it-yourself level, a customer service agent level, a remote technician level, and an onsite appointment level (Meyyappan – Col. 7 Lines 15 – 27; Col. 8 Lines 6 – 23 wherein the level of support is DIY or professional to perform onsite service; Zhao – ¶ 56 wherein the level of support is determined based on information about the user, such as their experience, capability, and the like in order to perform the task on their own; Zhao – ¶ 19, 20, 21, 27 wherein the system serves and functions as a customer service agent and remote technician by allowing the customer to contact and communicate with the system, carry out a communication session using natural language, and guide the customer, based on the information that is being provided by the customer throughout the interactive communication session using natural language, on how to resolve an issue.  Zhao teaches the specifics of the particular situation disclosed by Meyyappan where many service events will fall somewhere between the two extremes of DIY or professional servicing (Meyyappan – Col. 7 Lines 15 – 27).).
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 101
The rejection under 35 USC 101 has been withdrawn as the claimed invention integrates itself into a practical application by training a machine learning classifier to classify an issue.  The act of training a machine learning classifier results in an iterative process that over time improves upon the technology, in this case, the machine learning classifier, utilized by the system in order to provide better customer support. 
Rejection under 35 USC 103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Stoddart et al. (US PGPub 2020/0402108 A1); Cohen et al. (US Patent 11,262,978 B1); Harijan et al. (US Patent 10,977,015 B1) – which are directed towards utilizing machine learning for assisting a user in DIY issues
Greene et al. (US Patent 9,846,881 B1) – which is directed towards establishing a preferred mode of communication for assisting users in DIY issues
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/3/2022